August 9, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                            SHARYON GATHE, Appellant

NO. 14-11-00401-CV                          V.

                          JOSEPH C. GATHE, JR., Appellee
                        ________________________________

        This cause, an appeal in favor of appellee, Joseph C. Gathe, Jr., signed, February
7, 2011, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
Appellee, Joseph C. Gathe, Jr. We further order this decision certified below for
observance.